Appellant is one of the parties indicted for the murder of the deputy sheriff, Ortiz, of Dimmit County. It is a companion case of that of Vasquez, Serratto, Gonzales, and others heretofore decided by this court. The jury convicted him and assessed his punishment at twenty-five years in the penitentiary.
The record in this case and the questions in it are precisely the same as those in the Vasquez case, affirmed by this court on December 23, 1914. The opinion of the court in that case decides every question that is raised and necessary to be decided in this. The two cases are precisely the same, only different defendants. We refer to the opinion in that case and adopt it as the opinion in this case.
The sentence of the court below, instead of conforming to our indeterminate sentence Act, assesses the punishment at a fixed time of twenty-five years. The sentence of the lower court is therefore reformed and the clerk of this court will enter the judgment accordingly.
Reformed and affirmed.
Affirmed. *Page 70